Title: The American Commissioners to Horneca, Fizeaux & Cie., 6 December 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Horneca, Fizeaux & Cie.


Gentlemen
Passy Decr 6. 1778
We have never received from you, any Intelligence concerning the Progress, which you have made, in the Loan, which has been opened by you for the united States of America. We are anxious to be informed that We may be able to acquaint our Constituents, and regulate our own Conduct in other Things. We should therefore be obliged to you for the earliest Information possible, and are your most obt. humble Servants
Messrs Horneca Fitzeaux & Co. Amsterdam.
